Title: From Thomas Jefferson to Stephen Cathalan, Sr., 13 November 1787
From: Jefferson, Thomas
To: Cathalan, Stephen, Sr.



Sir
Paris Nov. 13. 1787.

I have been daily expecting to communicate to you a regulation on the subject of tobacco, and an arrêt concerning all other articles of our commerce. Still however they are unfinished, tho’ I think they cannot be so many days. In the mean time I am favored with your letter of the 4th. inst. and congratulate you on your happy meeting with the ladies of your family and your safe arrival at Marseilles. I will beg the favor of you to forward the Couffe of Egyptian rice by a Roulier or such other voiture as you think best. It will be quicker and more certain than to send it round by water: I will pray you at the same time to send me for my own use the articles below mentioned, as nearly in the quantities there stated as the usual packages will admit. A little more or less will make no odds.—The late pacification leaves little new to be communicated. It is believed that a new loan of 100 millions will be opened, and that the preamble to it will promise the Convocation des etats generaux for the next year. Present me in friendly terms to Madame Cathalan the elder and younger, and accept assurances of the esteem with which I have the honour to be Sir your most obedient humble servant,

Th: Jefferson



Anchois, une petite barrique
Sardines, une petite barrique
Thon, une petite quantité quelconque
Huile vierge d’Aix, veritable, [86.] livres
figues, veritables Marseillaises. 30. livres
raisins de Smyrne, sans pepin. [12.] livres
Brignons (espece de prune) [30.] livres
Olives, deux petites barriques.
P.S. Be so good as to send me the note of your disbursements and I will replace them in the hands of your banker here.

